                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 FALLS LAKE NATIONAL INSURANCE                                      DATE FILED:
 COMPANY,,
                   Plaintiff,
                                                                      21-CV-1403 (RA)
                         v.
                                                                           ORDER
 NEXUS BUILDERS CORP., et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         Defendant Hip Wah Hing Realty Corp’s motion to dismiss must be filed no later than June 18,

2021. Plaintiff’s opposition to the motion must be filed no later than July 9. Defendant’s reply must

be filed no later than July 19, 2021.

         Should Plaintiff wish to file a letter supplementing its default judgment claim against the

remaining Defendants, it may do so by July 9, 2021. Specifically, Plaintiff should make clear what

cause of action it states against those Defendants other than Nexus Builders Corp., with whom it had

entered the contract it now wishes to rescind. As stated in this morning’s conference, the Declaratory

Judgement Act requires evidence of “a substantial controversy, between parties having adverse legal

interests, of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.” Olin

Corp. v. Consolidated Aluminum Corp., 5 F.3d 10, 17 (2d Cir. 1993). Plaintiff should make clear to

the Court in its letter what substantial controversy of sufficient immediacy exists between it and

Defendants Tho Binh Phan, United King Construction Corp., and Hao Da Xian Taoist Temple, Inc.

SO ORDERED.

Dated:      May 28, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
